             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

ANTHONY MAIORANO,

      Petitioner,
v.                                          Case No. 4:18cv71-MW/CAS

MARL S. INCH, Secretary,
Florida Department of Corrections,

     Respondent.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 25. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The amended § 2254 petition,

ECF No. 19, is DENIED. A Certificate of Appealability is DENIED and leave to

appeal in forma pauperis is DENIED.” The Clerk shall close the file.

      SO ORDERED on July 11, 2019.

                                     s/Mark E. Walker                   ____
                                     Chief United States District Judge
